DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 5-10, 20, 25 and 28-36 are pending in the application.  Claims 2-4, 11-19, 21-24, 26 and 27 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/KR2019/004631, filed April 17, 2019, and claims priority to Korean Patent Application No. 10-2018-0047957, filed April 25, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judith Kim on 02/03/2022.
The application has been amended as follows: 
Claim 1 (lines 1-2) are amended as follows:
A composition for treating atony, muscular atrophy, muscular dystrophy, myasthenia, cachexia or sarcopenia, 
Claim 5 (final line) is amended as follows:
a combination of dimenhydrinate, harmol and calcium pantothenate.
Claim 25 (final line) is amended as follows:
a combination of dimenhydrinate, harmol and calcium pantothenate.
Claim 31 is amended as follows:
The composition of claim 1 [[5]], wherein the sarcopenia is caused by aging of cancer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compositions useful for treating the recited diseases or conditions, and claimed methods of treating said conditions  are novel and unobvious over the prior art.  There is prior art for compositions comprising the individual compounds recited in the claims, for example, dietary supplements comprising panthothene, said to be useful for treating muscle conditions (see, for example, US 2006/0057188 A1 or US 2011/0313041 A1), pharmaceutical compositions comprising dimenhydrinate (see, for example, US 2014/0235656 A1), pharmaceutical formulations of harmol (see, for example, Abe 2013 Oncology Reports).  However, there is no applicable prior art for the claimed compositions comprising combinations of the compounds/components, or for their claimed uses in treating atony, muscular atrophy, muscular dystrophy, myasthenia, cachexia or sarcopenia.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 5-10, 20, 25 and 28-36, reordered and renumbered 1-18 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625